This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BAC HOME LOANS SERVICING, LP,

 3          Plaintiff-Appellee,

 4 v.                                                                    No. A-1-CA-36933

 5 PETER G. WILSON,

 6          Defendant-Appellant,

 7 and

 8 GURUDARSHAN K. WILSON and
 9 MORTGAGE ELECTRONIC
10 REGISTRATION SYSTEM, INC.,

11          Defendants.

12 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
13 Francis J. Mathew, District Judge

14 Aldridge Pite, LLP
15 Robert L. Negrin
16 Houston, TX

17 Doherty & Silva, LLC
18 Lucinda R. Silva
19 Albuquerque, NM

20 for Appellee
 1 Peter G. Wilson
 2 Alcalde, NM

 3 Pro Se Appellant

 4                            MEMORANDUM OPINION

 5 HANISEE, Judge.

 6   {1}   Defendant-Appellant Peter G. Wilson, a self-represented litigant, appeals from

 7 the district court’s order denying his and Defendant Gurudarshan K. Wilson’s motion

 8 to vacate judgment. In this Court’s second notice of proposed disposition, we

 9 proposed to summarily dismiss for lack of jurisdiction. Appellant has filed a second

10 memorandum in opposition (2 MIO), which we have duly considered. Unpersuaded,

11 we dismiss.

12   {2}   In our calendar notice, we explained that the Wilsons’ motion to vacate the

13 judgment, filed after mandate had issued from this Court dismissing the Wilsons’

14 untimely appeal, fails to satisfy the requirement that post-judgment motions to

15 reconsider must be filed before the expiration of the time for appeal. [2 CN 4] We

16 further explained that, as we had previously explained in our December 2016 Opinion,

17 the Wilsons’ time for filing an appeal expired thirty days after the final order was

18 entered by the district court on September 17, 2014. [2 CN 4] In our second calendar

19 notice, we cited to Rule 1-060(B) NMRA when discussing the Wilsons’ motion to


                                              2
 1 vacate, and cited to case law discussing Rule 1-060(B) in proposing to summarily

 2 dismiss. [2 CN 3-5]

 3   {3}   Appellant argues in his second memorandum in opposition that the motion to

 4 vacate is not a Rule 1-060(B) motion, but a Rule 1-012(H)(2) NMRA motion, and, as

 5 such, we may address the motion. [2 MIO 2; see also 2 MIO 2-5] We disagree; the

 6 fact that the motion to vacate may have been filed pursuant to Rule 1-012(H)(2) does

 7 not change the ultimate resolution of this case. As our Supreme Court stated in

 8 Deutsche Bank Nat’l Trust Co. v. Johnston, 2016-NMSC-013, ¶¶ 16, 18, 369 P.3d
9 1046, “Rule 1-012(H)(2) applies to issues of prudential standing and precludes any

10 waiver of standing prior to the completion of a trial on the merits” (emphasis added),

11 or at any point in an active litigation.

12   {4}   Because summary and default judgments necessarily preclude trial, for purposes

13 of applying Rule 1-012(H)(2) to a case in which summary judgment has been granted,

14 the entry of the final summary judgment serves as the ending point to active litigation.

15 See Paez v. Burlington N. Santa Fe. Ry., 2015-NMCA-112, ¶ 26, 362 P.3d 116

16 (indicating that summary judgment precludes trial since “[t]he purpose of summary

17 judgment is to pierce the boilerplate of the pleadings and assay the parties’ proof in

18 order to determine whether trial is actually required”); cf. Martinez v. Friede, 2004-

19 NMSC-006, ¶ 17, 135 N.M. 171, 86 P.3d 596 (noting that a district court’s power to


                                              3
 1 reopen judgment and grant a new trial under Rule 1-060(B) has “no effect on the

 2 parties’ ability to calculate the time in which they must file their notice of

 3 appeal . . . because a motion under Rule 1-060(B) does not affect the finality of a

 4 judgment or suspend its operation” (internal quotation marks and citation omitted)),

 5 superseded by rule on other grounds as stated in State v. Moreland, 2008-NMSC-031,

 6 144 N.M. 192, 185 P.3d 363; In re Estates of Hayes v. Hayes, 1998-NMCA-136, ¶ 17,

 7 125 N.M. 820, 965 P.2d 939 (stressing that, “if the time period for filing a notice of

 8 appeal on the underlying judgment has elapsed, a Rule 1-060(A) order does not

 9 establish a new time period for appealing the original judgment”). In the present case,

10 not only was summary judgment entered by the district court, indicating that active

11 litigation had terminated [1 RP 180], but the district court had entered judgment on

12 mandate [2 RP 284], signaling the end of the case.

13   {5}   The fact that the Wilsons filed their motion to vacate on standing grounds

14 pursuant to Rule 1-012, as opposed to Rule 1-060(B), is irrelevant. As the Rule 1-

15 012(H)(2) motion to vacate was not filed prior to the termination of active litigation,

16 it is untimely and we lack jurisdiction to consider the merits. See Johnston, 2016-

17 NMSC-013, ¶¶ 16, 18. Appellant has cited to no law, and we are aware of none, that

18 states that a Rule 1-012 motion to vacate, filed more than thirty days after a district

19 court has entered judgment on mandate, may resurrect a prudential standing argument


                                              4
 1 after litigation has terminated—and permit consideration of the merits of such

 2 argument—so we assume no such authority exists and decline to consider the matter

 3 further. See State ex rel. Office of the State Eng’r v. Elephant Butte Irrigation Dist.,

 4 2012-NMCA-090, ¶ 29, 287 P.3d 324 (assuming no authority exists and declining to

 5 consider the defendant’s argument because he did not provide authority in support of

 6 it).

 7   {6}   Accordingly, and for the reasons stated in our notice of proposed disposition,

 8 we dismiss.

 9   {7}   IT IS SO ORDERED.


10                                         _____________________________
11                                         J. MILES HANISEE, Judge


12 WE CONCUR:



13 ____________________________
14 MICHAEL E. VIGIL, Judge



15 ____________________________
16 JULIE J. VARGAS, Judge




                                              5